Title: To James Madison from Thomas McKean, 16 August 1802
From: McKean, Thomas
To: Madison, James


Sir
Lancaster August 16th. 1802
As soon as I received your Letter of the 11th. of May last an enquiry into the representation of the Minister of Spain to the Department of State of an indignity offered to his Sovereign and of certain violences committed on a number of Spanish Sailors in Philadelphia was instituted but from a variety of untoward circumstances, such as the absence of the Cheif-Justice, the Attorney General, The Counsel for the Ship Carpenters, and the Sailors, upon the Circuit, it was not completed until the latter end of last Month. Indeed it was with some reluctance, these Gentlemen undertook the business, as it had been fairly and fully heard before the constituted authorities, and at the instance of the Counsel for the Sailors upon their making satisfaction to the persons injured a nolle prosequi was granted by the Attorney General.
On the whole I have good reason to beleive that the Minister of his Catholic Majesty is now persuaded no indignity to his Sovereign or wrong to his Subjects was contemplated or committed. The whole misunderstanding appears to have arisen from the zeal of the Consul General of Spain who as yet seems to be unacquainted with our Language and Laws and is but a young Officer, though advanced in years. I conceived it proper to give you this information, and have the honor to be with great regard, your most obedt. humble Servant
Thos. McKean
 

   
   Letterbook copy (PHarH: Secretary of Commonwealth Letterbooks, vol. 5).



   
   Valentín Tadeo Echavarri de Foronda (b. 1751), a writer on political economy and a member of the American Philosophical Society, began his term as Spanish consul general in Philadelphia in 1802 and later served as chargé d’affaires in Washington (Robert S. Smith, “A Proposal for the Barter and Sale of Spanish America in 1800,” Hispanic American Historical Review, 41 [1961]: 275–76; Yrujo to JM, 22 Jan. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:416).


